DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 01, 2021 has been entered. Claims 1, 2, 4, 5, 7, 8, 10-23 are pending in the application, claims 8, 14-23 withdrawn as being directed to non-elected inventions or species. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed February 01, 2021. Per MPEP 1.121(c), the status of withdrawn claims must be indicated. Therefore, claim 8 must be indicated as “withdrawn” as opposed to “previously presented”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Holt (US 9061097) in view of Hansen (WO 2006/120253).
Regarding claim 1, Holt discloses a drug delivery device (50, Fig 2) comprising: a housing (52, Fig 2) defining an interior cavity (82, Fig 2) and a distal surface (70, Fig 2) for contacting a patient during use of the drug delivery device (Col 12, lines 1-2); a primary container (62, Fig 2) disposed in the interior cavity of the housing (See Fig 2); a cannula (54, Fig 2), the cannula disposed in fluid communication with the primary container (Col 13, lines 34-36), wherein the drug delivery device is adapted to occupy a storage state where a terminal end of the cannula is inside the housing and a delivery state where the terminal end of the cannula extends along an insertion axis and out through an opening in the distal surface of the housing (Col 3, lines 14-23; Col 13, lines 28-30); a delivery mechanism disposed in the housing for selectively forcing the drug out of the primary container and through the cannula for delivery to the patient when the cannula occupies the delivery state (Col 13, lines 45-51); a controller (60, Fig 2) (Col 14, lines 33-41); wherein the opening in the distal surface resides within a plane that is substantially orthogonal to the insertion axis (See Fig 2).
Holt is silent regarding the cannula at least a portion of which is electrically conductive and an electrode disposed on the distal surface of the housing; and a controller carried by the housing and electrically connected to the cannula and the electrode such that upon application of the distal surface of the housing onto a patient's skin and insertion of the cannula into the patient the controller recognizes a closed electrical circuit including the cannula and the electrode. 

Modifying the cannula, distal surface of the housing, and controller disclosed by Holt to be the cannula with at least a portion that is electrically conductive, the distal surface comprising an electrode, and the controller as taught by Hansen would result in a drug delivery device wherein upon application of the distal surface of the housing onto a patient's skin and insertion of the cannula into the patient the controller recognizes a closed electrical circuit including the cannula and the electrode(Page 35, line 11 – Page 36, line 3).

Regarding claim 2, the modified invention of Holt and Hansen discloses the cannula (801, Fig 22A -Hansen) comprises a metal needle, a hard catheter, or a soft catheter (Page 10, lines 7-9 -Hansen)
Regarding claim 4, the modified invention of Holt and Hansen discloses the cannula (801, Fig 22A -Hansen) comprises the hard catheter or the soft catheter (Page 10, lines 7-9; Page 24, lines 1-2 -Hansen) and the catheter comprises a non-conductive material and a conductive material at least partially coating and/or embedded into the non-conductive material (Page 35, lines 25-27 -Hansen).
Regarding claim 5, the modified invention of Holt and Hansen discloses the housing (52, Fig 2 -Holt) comprises an adhesive on the distal surface (70, Fig 2 –Holt) (Col 3, lines 14-16; Col 12, lines 15-23 -Holt)
Regarding claim 7, the modified invention of Holt and Hansen discloses a needle insertion mechanism (56, Fig 2 -Holt) operably coupled to the cannula (801, Fig 22A -Hansen) for moving the cannula between a retracted position where the terminal end of the cannula is concealed in the housing when the drug delivery device is in the storage state, and an extended position where the terminal end of the cannula extends out of the housing and beyond the distal surface when the drug delivery device is in the delivery state (Col 3, lines 14-23; Col 13, lines 28-30 -Holt).
Regarding claim 10, the modified invention of Holt and Hansen discloses the controller (802, Fig 22A –Hansen) comprises a processor, a memory, and logic stored on the memory and executable by the processor to perform at least one of the following: (a) inhibiting operation of the delivery mechanism in 
Regarding claim 11, the modified invention of Holt and Hansen discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the controller comprises a communication module for communicating to a remote device information regarding a status of the electrical circuit.
Hansen further teaches the controller (802, Fig 22A) comprises a communication module for communicating to a remote device (770, Fig 21) information regarding the status of the electrical circuit (Page 35, lines 1-9).
Modifying the controller disclosed by Holt and Hansen to include a communication module and remote device as further taught by Hansen would result in a drug delivery device that can remotely alert a user/practitioner through visual, audible, or tactile means (Page 35, lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller disclosed by Holt and Hansen to include a communication module and remote device as further taught by Hansen in order to have a drug delivery device that can remotely alert a user/practitioner through visual, audible, or tactile means (Page 35, lines 1-9).
 Regarding claim 12, the modified invention of Holt and Hansen discloses a drug disposed in the primary container (62, Fig 2 -Holt) (Col 3, lines 23-25).
Regarding claim 13, the modified invention of Holt and Hansen discloses the drug comprises one of: (a) a granulocyte colony-stimulating factor (G-CSF); (b) a monoclonal antibody (IgG) that binds human Proprotein Convertase Subtilisin/Kexin Type 9 (PCSK9); (c) a product that relates to calcitonin .
Response to Arguments
	Applicant’s arguments regarding Hansen failing to teach a cannula that is orthogonal to the distal surface has been fully considered but is moot in view of the current rejection that utilizes Holt (US 9061097) as the primary and Hansen (WO 2006/120253) as the teaching reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTARIUS S DANIEL/Examiner, Art Unit 3783             
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783